Quillian, Judge.
The defendant was convicted of possession of more than one ounce of marijuana. Appeal was taken to this court. Held:
1. The trial judge did not abuse his discretion in denying the defendant’s request to postpone or continue the case after a mistrial. Code § 81-1419; Hays v. State, 16 Ga. App. 20 (2) (84 SE 497).
2. Although there were discrepancies in the testimony, the evidence was sufficient to sustain the verdict and judgment entered thereon.

Judgment affirmed.


Panned, P. J., and Clark, J., concur.

Submitted November 4, 1975
Decided November 19, 1975.
Robert M. Margeson, III, for appellant.
William S. Lee, District Attorney, Hobart M. Hind, Assistant District Attorney, for appellee.